Citation Nr: 0530589	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1942 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the RO in New 
York, New York, which found that the veteran had failed to 
submit new and material evidence to reopen his claims for 
service connection.  The veteran appealed the decision.

In March 2004, the Board denied the veteran's claim.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an September 2005 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's March 2004, decision.  Pursuant to the 
actions requested in the Joint Motion, the issues were 
remanded to the Board for additional development and 
readjudication consistent with the directives contained 
therein.

The issues of service connection for a back disorder and a 
left knee disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action id required on the part of the 
appellant.


FINDINGS OF FACT

1.  Claims for service connection for a back disorder and 
left knee disorder were denied by the RO in February 1981.  

2.  Since the February 1981 RO rating decision, the veteran 
has submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to one or more 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for back and left knee 
disorders, which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1981 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

2.  As new and material evidence has been received, the claim 
for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  As new and material evidence has been received, the claim 
for service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3. 156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constitute harmless error, and does 
not prohibit consideration of this matter on the merits.  

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's February 1981 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claims may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  In any 
event, however, since the Board herein grants reopening of 
the claims, the applicability of that new regulation is not 
of significance to this aspect of the present decision.

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
U.S. Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Furthermore, the Court of Apeals fore Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the February 1981 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).


II.  Facts and Analysis

Evidence before the RO at the time of its administrative 
decision in February 1981 included the veteran's claim for 
service connection and service medical records (SMRs), which 
reflect a history of left side pain since 1945. 

In a rating decision dated in February 1981, the RO denied 
the veteran's claims for entitlement to service-connection 
for back and left knee disorders on the basis that his SMRs 
did not show that he received treatment for either a back or 
a leg disorder during service.  The veteran was notified of 
his due process and appellate rights.  No timely appeal was 
filed in the year following the issuance of the decision.

Since the February 1981 RO rating decision the veteran has 
submitted a "buddy" statement from an individual who 
reported being present when the veteran fell down a flight of 
stairs in service.  This individual also reported that the 
veteran injured his back, left leg, and ankle and was 
hospitalized at "Sampson" for a month.  The veteran also 
submitted statements from his daughter and niece, which 
indicated a long history of treatment for his left knee; a 
polygraph report; VA and private medical records, which 
reveal treatment for a left knee condition; a statement from 
a private physician, who indicated treatment of the veteran 
for osteoarthritis of the back and left knee from 1951 to 
1986; and a June 2002 statement from a second private 
physician, who reported that the veteran underwent a left 
total knee replacement for severe traumatic arthritis 
resulting from a fall down a flight of stairs while in 
service.  The RO also obtained treatment records from a third 
private physician, indicating a 53-year history of knee pain.  

The Joint Motion, which was granted by the Court, relied upon 
the Court's decision in Duenas v. Principi, 18 Vet. App. 512 
(2004), which was issued after the Board's March 2004 
decision in the present appeal.  The Joint Motion indicated 
that a March 1994 VA medical examination had failed to 
contain an opinion as to a possible nexus between the 
veteran's claimed disabilities and his service, and also 
indicated a need for further compliance with the VCAA.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the February 1991 RO decision, in particular the June 2002 
statement from the veteran's private physician, which notes 
the veteran's reported history of an injury during service, 
is new, in the sense that it was not of record when the RO 
denied the claim.  Also, in view of the less stringent 
standard for materiality set forth in Hodge, it is also 
material because it addresses one of the fundamental 
requirements for service connection - namely, evidence of 
service incurrence (see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)), which was one of the reasons the RO denied 
the claims.  The medical statement has a significant effect 
on the facts previously considered and is material insofar as 
it suggests that the veteran may have sustained injuries in a 
fall during service.  Together, the medical opinion as well 
as the post-service treatment records and lay statements, 
reflecting the long-term nature of the veteran's complaints, 
suggests the possibility that back and left knee disorders 
had their onset in service.  

In the opinion of the Board, this evidence regarding the 
onset of the veteran's back and left knee disorders meets the 
regulatory standard of evidence "which raises a reasonable 
possibility of substantiating the claim."  38 C.F.R. § 
3.156(a).  This provides a potential basis for service 
connection, which must, at a minimum, be developed, 
particularly under the provisions of the VCAA.  The claims 
for service connection for a back disorder and left knee 
disorder are reopened.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a back condition is 
reopened.  The appeal of this issue is allowed to this 
extent.

New and material evidence has been submitted and the claim of 
entitlement to service connection for a left knee condition 
is reopened.  The appeal of this issue is allowed to this 
extent.



REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claims or 
service connection for back and left knee disorders have been 
reopened, further development is required.

As noted above, the claims file contains medical evidence 
suggesting that the veteran has back and left knee disorders 
which may have had their onset during service; however, the 
service medical records noted only a history of left side 
pain However, the veteran's private physicians have indicated 
that the veteran's current back and left knee disorders 
possibly started due to an injury while the veteran was in 
service.  It was not indicated in the statement whether the 
physicians reviewed the claims folder and SMRs prior to 
rendering their opinions.  

Accordingly, more definitive medical evidence on the question 
of whether the veteran currently has back or left knee 
disorders, and an opinion as to their onset, is needed before 
the claims on the merits can be properly adjudicated.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing 
that adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  The Board is confident the RO will assure 
that all VCAA requirements are satisfied.  The matter is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for back and left knee disorders 
since service.  After the veteran has 
signed the appropriate releases, those 
records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should then be afforded a 
VA orthopedic examination.  The claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.

a.  The examiner should discuss the 
nature and extent of any back or left 
knee disorder, if present, and then 
set forth the medical probabilities 
that these disorders, if present, are 
traceable to any incidents, symptoms, 
or treatment the veteran experienced 
or manifested during service.

b.  Specifically, the examiner should 
address whether the veteran has a 
back disorder and/or left knee 
disorder and, if so, is it at least 
as likely as not (i.e., to a degree 
of probability of 50 percent or more) 
that the first clinical 
manifestations of either disorder 
occurred while the veteran was in 
service from November 1942 to April 
1946, or within one year following 
the veteran's separation from 
service.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the examiner is unable 
to answer any of the questions posed 
with any degree of medical certainty, 
he or she should clearly so state.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


